PER CURIAM.
Whereas, the Supreme Court of Alabama, on February 8, 1973, 291 Ala. 281, 280 So.2d 130, on a writ of certiorari, reversed and annulled the judgment of this Court rendered on July 5, 1972, 50 Ala.App. 427, 280 So.2d 123 and did remand the cause to this Court with directions to reverse the judgment of the Circuit Court and remand the cause to the Circuit Court to direct that Court to remand the cause to the Tenure Commission with directions to make definite findings with reasons on the charges of incompetency and insubordination, and if the Commission determines that the cancellation of the contract was for political and personal reasons, then whose and what political reasons and whose and what personal reasons.
Therefore, in accordance with the opinion and aforesaid judgment of the Supreme Court of Alabama, it is ordered and adjudged that the judgment of the Circuit Court be reversed and annulled and that the cause be and the same is hereby remanded to the Circuit Court with directions to direct that court to remand the cause to the Tenure Commission with directions to make definite findings with reasons on the charges of incompetency and insubordination, and if the Commission determines that the cancellation of the contract was for political and personal reasons, then whose and what political reasons and whose and what personal reasons.
It is further ordered that the appellee, State Tenure Commission for the State of Alabama, pay the costs of appeal in this Court and in the Court below, for which costs let execution issue.